                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


DEMOCRATIC NATIONAL COMMITTEE, et al.,

                       Plaintiffs,               Case No. 20- CV-249
  v.

MARGE BOSTELMANN, et al.,

                       Defendants,

       and

REPUBLICAN NATIONAL COMMITTEE,
REPUBLICAN PARTY OF WISCONSIN AND
WISCONSIN STATE LEGISLATURE,

                       Intervening Defendants


SYLVIA GEAR, et al.,

                       Plaintiffs,               Case No. 20- CV-278
  v.

DEAN KNUDSON, et al

                       Defendants,

       and

REPUBLICAN NATIONAL COMMITTEE,
REPUBLICAN PARTY OF WISCONSIN AND
WISCONSIN STATE LEGISLATURE,

                       Intervening Defendants.




                                        1
REVEREND GREG LEWIS, et al.,

                              Plaintiffs,                    Case No. 20- CV-284
   v.

DEAN KNUDSON, et al.,

                              Defendants.

        and

REPUBLICAN NATIONAL COMMITTEE,
REPUBLICAN PARTY OF WISCONSIN AND
WISCONSIN STATE LEGISLATURE,

                              Intervening Defendants.


DEFENDANTS DEAN KNUDSEN, JULIE M. GLANCEY, ROBERT F. SPINDELL, JR.,
     MARK L. THOMSEN, ANN S. JACOBS, MARGE BOSTELMANN AND
                             MEAGAN WOLFE
     NOTICE OF MOTION AND MOTION TO DISMISS THE COMPLAINT
           GEAR, et al. v. KNUDSON, et al. – CASE NO. 20 CV 278


        PLEASE TAKE NOTICE, the above-named defendants, WEC Commissioners

Bostelmann, Glancey, Jacobs, Knudsen, Spindell and Thomsen, and WEC Administrator Wolfe,

the individuals being sued in their official capacity, will move for an order dismissing them

pursuant to Rules 12(b)(1) and 12(b)(6), Fed. R. Civ. Proc. from Gear, et al. v. Knudson, et al. as

soon this matter may be heard. The bases for this motion are set forth in the attached memorandum

in support of the motion to dismiss.

        Respectfully submitted this 26th day of May, 2020.

                                                     /s/ Dixon R. Gahnz
                                                     Dixon R. Gahnz, SBN: 1024367
                                                     Daniel P. Bach, SBN: 1005751
                                                     Terrence M. Polich, SBN: 1031375
                                                     Daniel S. Lenz, SBN: 1082058


                                                2
    LAWTON & CATES, S.C.
    345 W. Washington Ave., Suite 201
    PO Box 2965
    Madison, WI 53701-2965
    PH: 608-282-6200
    Fax: 608-282-6252
    dgahnz@lawtoncates.com
    dbach@lawtoncates.com
    tpolich@lawtoncates.com
    dlenz@lawtoncates.com


    Attorneys for Defendants
    Wisconsin Elections Commission,
    WEC Commissioners Bostelmann, Glancey,
    Jacobs, Knudsen, Spindell and Thomsen,
    and WEC Administrator Wolfe




3
